UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22894 INVESTMENT MANAGERS SERIES TRUST II (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1. Schedule of Investments. Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 22.0% COMMUNICATIONS – 2.3% $ Time, Inc. 5.750%, 4/15/20221, 2, 3 $ Verizon Communications, Inc. 5.150%, 9/15/20233 CONSUMER DISCRETIONARY – 6.1% Caesars Entertainment Resort Properties LLC / Caesars Entertainment Resort Properties 8.000%, 10/1/20201, 2, 3 Gap, Inc. 5.950%, 4/12/20211, 3 General Motors Co. 6.250%, 10/2/20433 Signet UK Finance PLC (United Kingdom) 4.700%, 6/15/20241, 3, 4 FINANCIALS – 7.6% Ally Financial, Inc. 8.000%, 11/1/20313 American Capital Ltd. 6.500%, 9/15/20181, 2, 3 MBIA Insurance Corp. 11.494%, 1/15/2033*1, 2, 3 PNC Preferred Funding Trust II 1.453%, 3/29/20491, 2, 3, 5, 6 SquareTwo Financial Corp. 11.625%, 4/1/20171, 3 MATERIALS – 3.1% Barrick Gold Corp. (Canada) 4.100%, 5/1/20233, 4 Barrick International Barbados Corp. (Barbados) 6.350%, 10/15/20362, 3, 4 TECHNOLOGY – 1.5% Pitney Bowes, Inc. 4.625%, 3/15/20241, 3 UTILITIES – 1.4% GenOn Americas Generation LLC 8.500%, 10/1/20213 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) TOTAL CORPORATE BONDS (Cost $7,695,960) $ MUNICIPAL BONDS – 77.3% AIRPORT – 3.1% $ City of Houston TX Airport System Revenue 5.000%, 7/1/20291, 3 Metropolitan Washington Airports Authority Dulles Toll Road Revenue 5.000%, 10/1/20531, 3 New Jersey Economic Development Authority 5.250%, 9/15/20291, 3 BUILD AMERICA BONDS – 1.9% Metropolitan Washington Airports Authority Dulles Toll Road Revenue 7.462%, 10/1/20463 DEVELOPMENT – 12.0% Allegheny County Industrial Development Authority 6.750%, 11/1/20241, 3 Indiana Finance Authority 5.000%, 7/1/20481, 3 Kentucky Economic Development Finance Authority 6.375%, 6/1/20401, 3 Louisiana Local Government Environmental Facilities & Community Development Authority 6.500%, 11/1/20351, 3 New York City Industrial Development Agency 5.125%, 5/15/20301, 3 7.750%, 8/1/20311, 3, 5 New York Liberty Development Corp. 5.250%, 10/1/20353 Virginia Small Business Financing Authority 5.250%, 1/1/20321, 3 FACILITIES – 3.6% Puerto Rico Public Buildings Authority 5.500%, 7/1/20351, 3, 5 Territory of Guam 7.000%, 11/15/20391, 3 GENERAL – 15.8% Central Plains Energy Project 5.000%, 9/1/20421, 3 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS (Continued) GENERAL (Continued) $ M-S-R Energy Authority 6.500%, 11/1/20393 $ Puerto Rico Infrastructure Financing Authority 5.500%, 7/1/20233 5.500%, 7/1/20286 Puerto Rico Public Finance Corp. 5.500%, 8/1/20311, 3 Puerto Rico Sales Tax Financing Corp. 5.500%, 8/1/20281, 3 Salt Verde Financial Corp. 5.000%, 12/1/20323 5.000%, 12/1/20373 State of Wisconsin 5.750%, 5/1/20331, 3 Texas Municipal Gas Acquisition & Supply Corp. III 5.000%, 12/15/20321, 3 Virgin Islands Public Finance Authority 5.250%, 10/1/20291, 3 HIGHER EDUCATION – 1.5% New York State Dormitory Authority 5.000%, 5/1/20381, 3 MEDICAL – 8.5% County of Utah UT 5.000%, 5/15/20451, 3 Miami Beach Health Facilities Authority 5.000%, 11/15/20441 Philadelphia Hospitals & Higher Education Facilities Authority 6.250%, 7/1/20231, 3 5.500%, 7/1/20261, 3 Royal Oak Hospital Finance Authority 5.000%, 9/1/20391, 3 Sullivan County Health Educational & Housing Facilities Board 5.250%, 9/1/20361, 3 POWER – 1.0% Puerto Rico Electric Power Authority 1.272%, 7/1/20183, 5 7.000%, 7/1/20431, 3 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS (Continued) TOBACCO SETTLEMENT – 12.5% Buckeye Tobacco Settlement Financing Authority $ 5.875%, 6/1/20301, 3 $ 6.000%, 6/1/20421, 3 California County Tobacco Securitization Agency 5.450%, 6/1/20281, 3 0.000%, 6/1/2046*1, 3, 6 Children's Trust Fund 0.000%, 5/15/2050*1, 3 Erie Tobacco Asset Securitization Corp. 6.000%, 6/1/20281, 3 Golden State Tobacco Securitization Corp. 4.500%, 6/1/20271, 3 5.125%, 6/1/20471, 3 Northern Tobacco Securitization Corp. 5.000%, 6/1/20461, 3 Tobacco Settlement Financing Corp. 4.500%, 6/1/20231, 3 4.625%, 6/1/20261, 3 TSASC, Inc. 5.000%, 6/1/20261, 3 TRANSPORTATION – 10.8% County of Osceola FL 5.375%, 10/1/20471, 3 Foothill-Eastern Transportation Corridor Agency 5.750%, 1/15/20461, 3 Kentucky Public Transportation Infrastructure Authority 5.750%, 7/1/20491, 3 Texas Private Activity Bond Surface Transportation Corp. 7.000%, 12/31/20381, 3 6.750%, 6/30/20431, 3 Virginia Small Business Financing Authority 5.000%, 7/1/20341, 3 WATER – 6.6% City of Houston TX Utility System Revenue 3.828%, 5/15/20283 County of Jefferson AL Sewer Revenue 6.000%, 10/1/20421, 3 County of Owen KY 6.250%, 6/1/20391, 3 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS (Continued) WATER (Continued) Puerto Rico Commonwealth Aqueduct & Sewer Authority $ 5.000%, 7/1/20173 $ 5.000%, 7/1/20193 TOTAL MUNICIPAL BONDS (Cost $26,874,975) Number of Shares PREFERRED STOCKS – 1.4% FINANCIALS – 1.4% American Homes 4 Rent 5.500%, 12/31/20491, 3 TOTAL PREFERRED STOCKS (Cost $500,000) SHORT-TERM INVESTMENTS – 21.9% Federated Prime Obligations Fund, 0.03%7 TOTAL SHORT-TERM INVESTMENTS (Cost $7,795,002) TOTAL INVESTMENTS – 122.6% (Cost $42,865,937) Liabilities in Excess of other assets – (22.6)% ) TOTAL NET ASSETS – 100.0% $ Principal Amount SECURITIES SOLD SHORT – (31.2)% CORPORATE BONDS – (9.1)% COMMUNICATIONS – (1.5)% $ ) AT&T, Inc. 3.900%, 3/11/20241 ) CONSUMER DISCRETIONARY – (2.2)% ) Ford Motor Co. 4.750%, 1/15/2043 ) ) Yum! Brands, Inc. 3.875%, 11/1/20231 ) ) CONSUMER STAPLES – (0.8)% ) Clorox Co. 3.050%, 9/15/20221 ) Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (Continued) CORPORATE BONDS (Continued) ENERGY – (0.7)% $ ) Samson Investment Co. 9.750%, 2/15/20201 $ ) FINANCIALS – (0.3)% ) Citigroup, Inc. 3.875%, 10/25/2023 ) HEALTH CARE – (0.7)% ) CHS/Community Health Systems, Inc. 6.875%, 2/1/20221, 2 ) INDUSTRIALS – (0.7)% ) Caterpillar, Inc. 3.803%, 8/15/2042 ) MATERIALS – (0.7)% ) EI du Pont de Nemours & Co. 2.800%, 2/15/2023 ) TECHNOLOGY – (0.7)% ) Apple, Inc. 2.400%, 5/3/2023 ) UTILITIES – (0.8)% ) NRG Energy, Inc. 7.875%, 5/15/20211 ) TOTAL CORPORATE BONDS (Proceeds $3,077,135) ) U.S. TREASURY SECURITIES – (22.1)% United States Treasury Note ) 0.625%, 11/15/2016 ) ) 1.500%, 1/31/2019 ) ) 1.750%, 10/31/2020 ) ) 1.750%, 5/15/2023 ) TOTAL U.S. TREASURY SECURITIES (Proceeds $7,754,308) ) TOTAL SECURITIES SOLD SHORT (Proceeds $10,831,443) $ ) PLC – Public Limited Company * Non-income producing security. 1 Callable. Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2014 (Unaudited) 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 All or a portion of this security is segregated as collateral for securities sold short. 4 Foreign security denominated in U.S. Dollars. 5 Variable, floating, or step rate security. 6 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 1.7% of net assets. 7 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Cedar Ridge Unconstrained Credit Fund NOTES TO SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) Note 1 – Organization Cedar Ridge Unconstrained Credit Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust II, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s primary investment objective is to seek capital appreciation and income. The Fund commenced investment operations on December 12, 2013, with two classes of shares, Investor Class and Institutional Class. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the last available bid prices, or if such prices are not available, at prices for securities of comparable maturity, quality and type. All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees. Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Short Sales The Fund may engage in short sales that are “uncovered”. Uncovered short sales are transactions under which a Fund sells a security it does not own. To complete such a transaction, the Fund must borrow the security to make delivery to the buyer. The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement. The price at such time may be more or less than the price at which the security was sold by the Fund. Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations. To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense. The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Cedar Ridge Unconstrained Credit Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued August 31, 2014 (Unaudited) (c) Municipal Bonds Municipal bonds are debt obligations issued by the states, possessions, or territories of the United States (including the District of Columbia) or a political subdivision, public instrumentality, agency, public authority or other governmental unit of such states, possessions, or territories (e.g., counties, cities, towns, villages, districts and authorities). Municipal bonds may be issued as taxable securities, or as federally tax-exempt securities. States, possessions, territories and municipalities may issue municipal bonds to raise funds for various public purposes such as airports, housing, hospitals, mass transportation, schools, water and sewer works, gas, and electric utilities. They may also issue municipal bonds to refund outstanding obligations and to meet general operating expenses. Municipal bonds may be general obligation bonds or revenue bonds. General obligation bonds are secured by the issuer’s pledge of its full faith, credit and taxing power for the payment of principal and interest. Revenue bonds are payable from revenues derived from particular facilities, from the proceeds of a special excise tax or from other specific revenue sources. They are not usually payable from the general taxing power of a municipality. In addition, certain types of “private activity” bonds may be issued by public authorities to obtain funding for privately operated facilities, such as housing and pollution control facilities, for industrial facilities and for water supply, gas, electricity and waste disposal facilities. Other types of private activity bonds are used to finance the construction, repair or improvement of, or to obtain equipment for, privately operated industrial or commercial facilities. Current federal tax laws place substantial limitations on the size of certain of such issues. In certain cases, the interest on a private activity bond may not be exempt from federal income tax or the alternative minimum tax. Note 3 – Federal Income Taxes At August 31, 2014, the cost of securities on a tax basis and gross unrealized appreciation and depreciation on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad Levels as described below: Cedar Ridge Unconstrained Credit Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued August 31, 2014 (Unaudited) · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3 Total Assets Investments Corporate Bonds Communications $
